Citation Nr: 1721342	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-06 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable evaluation for hypertension.

2. Entitlement to a separate initial compensable evaluation for erectile dysfunction. 

3. Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy. 

4. Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy. 

5. Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, status post stent placement. 

6. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder. 

7. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 21, 2010.


REPRESENTATION

Appellant represented by:	Benjamin D. Walters, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2009, June 2010, and December 2011 rating decisions of a Department of Veteran's Affairs (VA) Regional Office (RO).

In September 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the claims file.  During the hearing, the Veteran indicated his desire to withdraw from appeal the claims for initial higher ratings for hypertension, erectile dysfunction, bilateral lower extremity peripheral neuropathy, coronary artery disease, and PTSD; those matters are being formally dismissed, below.

The Veteran's appeal of the initial rating assigned for PTSD includes the issue of entitlement to TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU was subsequently granted, effective September 21, 2010, by an April 2017 rating decision.  Therefore, the issue has been recharacterized as entitlement to a TDIU prior to September 21, 2010.


FINDINGS OF FACT

1. During the course of a videoconference hearing in September 2016, the Veteran requested withdrawal of the issues of entitlement to an initial compensable evaluation for hypertension; entitlement to a separate initial compensable evaluation for erectile dysfunction; entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy; entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy; entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, status post stent placement; and entitlement to an initial evaluation in excess of 70 percent for PTSD. 

2. The Veteran's claim of entitlement to service connection for PTSD was received on September 21, 2010, and his claim for a TDIU stems from the grant of the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an initial compensable evaluation for hypertension, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to a separate initial compensable evaluation for erectile dysfunction, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

4. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

5. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, status post stent placement, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

6. The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

7. The criteria for a TDIU rating prior to September 21, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16, 4.18 (2016); see also Rice v. Shinseki, 22 Vet. App.447 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With respect to the TDIU claim, earlier effective date issues are generally considered to be "downstream" issues. See 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

Regarding the duty to assist, the Veteran's VA treatment records and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record and when it was received, and generally further development of the record is not necessary.  

No further explanation is required as to how VA has fulfilled the duties to notify and assist. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

During the September 2016 hearing, the Veteran notified the Board that he wished to withdraw from his appeal his claims of entitlement to an initial compensable evaluation for hypertension; entitlement to a separate initial compensable evaluation for erectile dysfunction; entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy; entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy; entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, status post stent placement; and entitlement to an initial evaluation in excess of 70 percent for PTSD. 

Thus, no allegations of errors of fact or law remain for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review these matters, and they must be dismissed.

TDIU Prior to September 21, 2010 

The Veteran has not made any specific arguments as to why an effective date earlier than September 21, 2010, should be assigned.  In fact, in March 2013 correspondence, the Veteran's attorney asserted that September 2010 was the correct effective date for the award of the TDIU rating.  The Board will nonetheless consider whether an even earlier effective date may be assigned in this case.  

Applicable Law and Regulations 

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation. See 38 C.F.R. §§ 3.400 (b)(2)(i), 3.400(o)(2).  

As the effective date issue on appeal for PTSD stems from a disagreement with an initial rating following the grant of service connection, the provisions for earlier effective dates for increased ratings do not apply. See Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009).

During the pendency of the appeal, the Veteran had also claimed entitlement to TDIU.  "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Rice at 454.  Accordingly, as TDIU is part of the Veteran's September 2010 claim for service connection for PTSD, the period on appeal extends to the date VA received the service connection claim, i.e., September 21, 2010.

With regard to the appropriate regulations to apply when determining an effective date for the award of TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the Court stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim." Id. at 450. Nonetheless, the Court has clarified that, "Hurd does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation." Rice, at 456.  Rather, where TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings. Id.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits. 38 C.F.R. §§ 3.1 (p), 3.155(a) (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1 (p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1 (r) (2014).

Discussion 

Briefly, on September 21, 2010, VA received the Veteran's claim for service connection for PTSD.  The Veteran reported therein that it had been difficult to maintain employment due to his PTSD symptoms.  The claim for service connection for PTSD was granted in a December 2011 rating decision with an initial 70 percent disability rating, effective September 21, 2010.  In January 2012, the Veteran submitted a Notice of Disagreement; a Statement of the Case was issued in January 2013; and the Veteran perfected a timely appeal of the claim for a higher initial rating for PTSD in February 2013.  In March 2013, the Veteran submitted a formal claim for a TDIU.  In an April 2017 decision, the RO granted the TDIU rating based solely on his PTSD disability, effective September 21, 2010.  

Given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board turns to the general rule regarding the establishment of effective dates. Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

In this case, the Board finds that the Veteran's claim for TDIU was constructively received by VA on September 21, 2010, the date on which VA received his claim for service connection for PTSD.  No informal or formal claim for a TDIU was received prior to the RO's receipt of the claim for service connection for PTSD in September 2010.  

Effective as of September 21, 2010, the Veteran's combined evaluation was 90 percent, with his PTSD being evaluated as 70 percent disabling. See 38 C.F.R. § 4.16(a).  He thus met the schedular requirements for a TDIU based on his PTSD as of that date.  

With respect to employability, VA issued a Memorandum of Infeasibility for Employment, dated December 18, 2012, stating that the Veteran's vocational goal was infeasible.  Additional evidence received from two private doctors in March 2013 indicated that the Veteran was not capable of employment as a result of his service-connected PTSD.  In a December 2013 VA Form 21-4192, the Veteran's former employer indicated that the Veteran had last worked on a full-time basis in 2011, but that time lost during the preceding 12 months had amounted to 6 to 8 months due to PTSD symptoms; his total annual earnings were approximately $12,000.00.  The Veteran's employment during this period was no more than marginal in nature.  

Given the foregoing, the proper effective date for TDIU is the date of receipt of the claim for service connection for PTSD, i.e., September 21, 2010, and there is no legal basis upon which to award an effective date prior to this date. See 38 U.S.C.A. §§ 5107 (b), 5110(a),(b); 38 C.F.R. § 3.400; see also Ross v. Peake, 21 Vet. App. 528, 534 (2008) (holding that the effective date for TDIU cannot be earlier than the date of claim for the service-connected disability that established entitlement to TDIU). 

The Board has considered whether the evidence supports an earlier effective date for a TDIU rating on an extraschedular basis. See 38 C.F.R. § 4.16 (b).  However, prior to September 21, 2010, there is no claim upon which a TDIU could have been based, and no evidence indicating that the Veteran's service-connected disabilities - as in effect prior to September 21, 2010 - rendered him unemployable.  The Board therefore finds that there is no basis to refer this case for referral for consideration of an extraschedular rating prior to September 21, 2010. 38 C.F.R. § 4.16 (b).

As the Veteran's claim of entitlement to a TDIU is part of the appeal for an increased initial rating for PTSD, the earliest effective date for the grant of a TDIU is September 21, 2010, the date of the receipt of the claim for service connection for PTSD.  The appeal to this extent must be denied.


ORDER

The appeal as to the issue of entitlement to an initial compensable evaluation for hypertension is dismissed. 

The appeal as to the issue of entitlement to a separate initial compensable evaluation for erectile dysfunction is dismissed. 

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy is dismissed. 

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy is dismissed. 

The appeal as to the issue of entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, status post stent placement, is dismissed. 

The appeal as to the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD is dismissed. 

Entitlement to a TDIU rating prior to September 21, 2010, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


